DETAILED ACTION
Status of the Claims
Applicant’s response filed 2 April 2021 is acknowledged. Claims 1-2, 5-10, and 13-14 remain pending.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (JP-01-170550; hereinafter “Suzuki”; listed in the IDS filed 4/27/2017; using the previously attached English translation), in view of Hara et al. (US 4,037,646; hereinafter “Hara”).
Regarding claim 1, Suzuki teaches a continuous casting mold having a mold copper plate composed of copper or a copper alloy (continuous casting mold is made of copper; see p. 2), the mold comprising:
plural separate portions filled with a foreign metal of which thermal conductivity is 80% or less of thermal conductivity of the mold copper plate (round holes 13 in copper made mold with embedded material 14 of Ni, see p. 12-13 and Figs. 1a and 1b),
the plural separate portions being provided on an inner wall surface of the mold copper plate (see Figs. 1a and 1b), and
the plural separate portions being formed at least in a region being whole or part of the inner wall surface (see Figs. 1a and 1b), wherein,
a ratio of Vickers hardness HVc [kgf/mm2] of the mold copper plate to Vickers hardness HVm [kgf/mm2] of filled foreign metal satisfies relational expression (1) below:

the ratio of the thermal expansion coefficient αc [µm/(m×K)] of the mold copper plate to the thermal expansion coefficient αm [µm/(m×K)] of the filled foreign metal satisfies relational expression (2) below:
0.7 < αc/αm < 3.5    … (2) (since Suzuki teaches a copper plate and the foreign metal being Ni (see p. 2, 12-13), which are the same materials cited by Applicant in [0045] of the specification which satisfy expression (2), it must follow that the mold of Suzuki also satisfies expression (2)).
Suzuki is silent to wherein a coating layer is formed on the inner wall surface, the coating layer having a breaking elongation of 8% or more, and the portions filled with the foreign metal are covered with the coating layer, wherein the coating layer consists of a nickel-cobalt alloy, wherein the nickel-cobalt alloy has a cobalt content of 50 mass% or more.
Hara teaches a continuous casting mold of a copper or copper alloy characterized in that the mold has a first layer formed on its interior surface and comprising at least one of nickel and cobalt (see abstract). Hara teaches examples of a 130µ thick nickel-cobalt alloy layer containing 15% of nickel and 85% of cobalt (see col. 8, Example 3) and a 352 µ thick nickel-cobalt alloy layer containing 36% of nickel and 64% of cobalt (see col. 12, Example 14). Hara teaches that this surface treatment helps to make the mold remarkably resistant to corrosion, possesses exceedingly high hardness and heat resistance at high temperatures and has an outstanding intimate bond between the first layer and the mold base surface. Because of these properties, the mold has a surprisingly increased life (see 2:14-61).
In view of Hara’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the mold of Suzuki to include wherein a coating layer is formed on the inner wall surface, and the portions filled with the foreign metal are covered with the coating layer, wherein the coating layer consists of a nickel-cobalt alloy, wherein the nickel-cobalt alloy has a cobalt content of 50 mass% or more, as taught by Hara, because the coating helps to increase the life of the mold.
Since the combination of Suzuki and Hara teaches a coating layer that is materially indistinguishable from that of the claimed invention, it must follow that the coating layer of the combination of Suzuki and Hara also has a breaking elongation of 8% or more (since Applicant describes breaking elongation as a material property, see [0064]).
Regarding the functional language (e.g., so that thermal resistance of the mold increases and decreases regularly and periodically in a width direction and a casting direction of the mold in vicinity of a meniscus), the Examiner has considered it. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the 
Regarding the limitation “by a plating method or a thermal spraying method,” Applicant is reminded that the patentability of an apparatus does not depend on its method of production, as per MPEP §2113.

	Regarding claim 2, the teachings of the combination of Suzuki and Hara have been discussed in the rejection for claim 1 above. 
Suzuki further teaches the plural separate portions being formed as circular concave grooves having a diameter of 2 mm to 20 mm (round holes 13 with a diameter of 5 mm, see Figs. 1a and 1b; p. 12-13), the grooves being provided on an inner wall surface of the mold copper plate (see Figs. 1a and 1b and p. 12-13).

Regarding claim 5 and 8, the combination of Suzuki and Hara teaches a method for continuous casting of steel using the continuous casting mold according to claim 1, the method comprising steps of:
pouring molten steel into the mold and cooling the molten steel in the mold to form a solidified shell (Suzuki: see p. 13); and


Regarding claims 13 and 14, the combination of Suzuki and Hara teaches wherein the thickness of the coating layer is 2.0 mm or less (Hara: examples of a 130µ thick nickel-cobalt alloy layer containing 15% of nickel and 85% of cobalt (see col. 8, Example 3) and a 352 µ thick nickel-cobalt alloy layer containing 36% of nickel and 64% of cobalt (see col. 12, Example 14). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP §2144.05(I).

Claims 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki and Hara as applied to claims 5 and 8 above, and further in view of Siegfried (US 2,135,183), and Yuichi et al. (JP-2008-264817; hereinafter “Yuichi”; using the previously attached English machine translation).
Regarding claims 6 and 9, the combination of Suzuki and Hara is silent to:
oscillating the mold copper plate; and
	pouring mold powder onto the surface of the molten steel which has been poured into the mold during the oscillating,
wherein the mold powder contains CaO, SiO2, Al2O3, Na2O, and Li2O and the basicity, which is expressed by the proportion of CaO concentration to SiO2 2O concentration and Li2O concentration is 5.0 mass% or more and 10.0 mass% or less.
Siegfried teaches oscillating the mold in continuous casting is known. Siegfried teaches the casting mould is vertically reciprocated in the direction of the casting being produced, by means of a drive which is connected to the table and comes from a central point. Due to the constant shifting of the metal surface relative to the casting mould wall, constant alteration of the heat stresses of the casting mould wall is provided for, so that the discharge of heat at the point of the metal level or of the chill mould wall constantly changes, and in that way the greatest possible discharge of heat is produced (see 2:25-36).
In view of Siegfried’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the combination of Suzuki and Hara to include oscillating the mold copper plate, as taught by Siegfried, because it provides for the greatest possible discharge of heat produced. 
The combination of Suzuki and Hara, and Siegfried is silent to pouring mold powder onto the surface of the molten steel which has been poured into the mold during the oscillating wherein the mold powder contains CaO, SiO2, Al2O3, Na2O, and Li2O and the basicity, which is expressed by the proportion of CaO concentration to SiO2 concentration in the mold powder is 1.0 or more and 2.0 or less, and wherein the sum of Na2O concentration and Li2O concentration is 5.0 mass% or more and 10.0 mass% or less.
2, Al2O3, Na2O, and Li2O (see [0020]) and the basicity, which is expressed by the proportion of CaO concentration to SiO2 concentration in the mold powder is 1.0 or more and 2.0 or less (the CaO/SiO2 value is 1.0 to 1.9, see [0020]), and wherein the sum of Na2O concentration and Li2O concentration is 5.0 mass% or more and 10.0 mass% or less (The total content of Na-2O, Li2O, and F is 2 to 25%, see [0020]). Adding an appropriate amount of the mold powder at the start of casting is effective for stabilizing the operation at the start of casting and improving the quality of the cast piece (see [0018]).
In view of Yuichi’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Suzuki, Hara, and Siegfried to include pouring mold powder onto the surface of the molten steel which has been poured into the mold during the oscillating wherein the mold powder contains CaO, SiO2, Al2O3, Na2O, and Li2O and the basicity, which is expressed by the proportion of CaO concentration to SiO2 concentration in the mold powder is 1.0 or more and 2.0 or less, and wherein the sum of Na2O concentration and Li2O concentration is 5.0 mass% or more and 10.0 mass% or less, as taught by Yuichi, because adding an appropriate amount of the mold powder at the start of casting is effective for stabilizing the operation at the start of casting and improving the quality of the cast piece. Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05.

Hara, Siegfried, and Yuichi is silent to cooling the mold so that the total amount Q of heat extracted through the mold is 0.5 MW/m2 or more and 2.5 MW/m2 or less. However, if the total amount of heat extracted through the mold was too low, a breakout would occur and casting would fail. On the other hand, if the total amount of heat extracted through the mold was too high, cracks may form on the surface of the casting due to the quick cooling. Therefore, there must be an optimal amount of heat to be extracted through the mold, which would have been obvious to one of ordinary skill in the art at the time the invention was filed to discover through routine experimentation. See MPEP §2144.05(II).


Response to Amendment
The declaration under 37 CFR 1.132 filed 2 April 2021 is sufficient to overcome the previous rejection of claims 1, 2, 5-10, 13, and 14 based upon failing to comply with the written description requirement under 35 U.S.C. 112(a).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-10, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 4-5 of the remarks, Applicant argues that Suzuki and Ishida, either taken alone or in combination, fail to teach at least one claim limitation of the amended claims 1 and 2. 
The Examiner finds this argument moot as the new ground of rejection relies on a combination of Suzuki and Hara, which teaches all the limitations of claims 1 and 2 as detailed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


8 June 2021

/KEVIN P KERNS/Primary Examiner, Art Unit 1735